UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6096


FREDERICK HAMILTON BANKS,

                  Petitioner - Appellant,

             v.

UNITED STATES ATTORNEY; COUNSELOR JACKSON; BRUCE PEARSON;
HARLEY    LAPPIN; LARRY RANDLE; CONSTANCE REESE; CHAPLAIN
HOLSTEN; CHAPLAIN WILLIAMS; CORRECTIONAL OFFICER JOHNSON;
JERRY   BARBER,  Correctional   Officer;  GERALD   BRATCHER;
MCCUTCHON; SOUTHERLAND; KATHERYN LAWSON, Doctor; CHRISTOPHER
CURRY; MILDRED GREER; EDEN WHITE; COUNSELOR GRIFFEN; CAMERON
LINDSEY; MARC RENDA; ART ROBERTS; JULIE NICKLIN; WALTER
HARRIS; D. GREEN; DENISE BREWER; PATRICIA R. STANSBERRY;
CHAPLAIN ZICKEFOOSE; CHAPLAIN ROBINSON,

                  Respondents – Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-hc-02117-BO)


Submitted:    August 20, 2009                 Decided:   October 14, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Hamilton Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frederick Hamilton Banks appeals the district court’s

order    denying     his    petition       for    writ    of   mandamus.          We   have

reviewed the record and find no reversible error.                           Accordingly,

we   affirm    for    the        reasons    stated       by    the    district      court.

Banks v. United States Attorney, No. 5:08-hc-02117-BO (E.D.N.C.

Dec. 31, 2008).            Although we grant leave to proceed in forma

pauperis, we dispense with oral argument because the facts and

legal    contentions       are     adequately      presented         in   the    materials

before   the   court       and    argument       would   not    aid       the   decisional

process.



                                                                                  AFFIRMED




                                            2